           Case 1:20-cv-01127-JMF Document 123 Filed 10/09/20 Page 1 of 3




October 9, 2020

Via ECF

The Honorable Jesse M. Furman
United States District Judge
United States District Court
Southern District of New York
40 Centre Street, Room 2202
New York, New York 10007

Re:      Plaintiffs’ letter regarding mootness in State of New York v. Wolf, 20 Civ. 1127, and
         Lewis-McCoy v. Wolf, 20 Civ. 1142


Dear Judge Furman:

Following Defendants’ filing yesterday evening of a letter describing recent efforts by CBP to
resolve the residual effects of the TTP Ban, see ECF No. 1211, the Court ordered Plaintiffs to
address whether they believe these cases are now moot. See ECF No. 122. They are not. In
their July 28, 2020 letter to this Court, Plaintiffs explained why Defendants’ rescission of the
TTP Ban did not moot this litigation. See ECF No. 91. These same mootness arguments apply
with equal or greater force now. And Defendants do not purport to have fully undone the impact
of their unlawful conduct. Accordingly, these cases remain live and this litigation should
proceed.

As Plaintiffs explained in their July 28 letter, the voluntary cessation doctrine applies to
Defendants’ abrupt rescission of the TTP Ban. See id. at 1 (citing Friends of the Earth, Inc. v.
Laidlaw Envtl. Servs. (TOC) Inc., 528 U.S. 167, 189 (2000)). Defendants have fallen far short of
their “formidable burden of showing that it is absolutely clear the alleged wrongful behavior
could not reasonably be expected to recur.” Laidlaw, 528 U.S. at 190 (emphasis added). Even
now, they offer no assurance they will not reimpose the Ban just as quickly as they lifted it. See
Brooklyn Ctr. for Indep. of Disabled v. Bloomberg, 980 F. Supp. 2d 588, 651 (S.D.N.Y. 2013)
(Furman, J.). Nothing about the remedial measures Defendants described yesterday changes that
analysis.

To the contrary, recent statements by Defendants and their representatives continuing—even
now—to defend their purported rationale for the TTP Ban give further reason to think
Defendants will reinstate the Ban. In their August 31 letter to the Court, Defendants advised that
CBP “is continuing to evaluate the means by which it can obtain DMV information in order to
vet all Trusted Traveler Program applicants.” ECF No. 110. And in a transparent attempt to lay
groundwork for future agency action tying TTP eligibility to DMV data sharing, Defendants’
September 4 report to this Court repeatedly resists the obvious conclusion that DMV data is
unnecessary for TTP vetting. See ECF No. 113 at 4. Similarly, at a congressional hearing


1
    All docket references are to New York v. Wolf, No. 20 Civ. 1127.
         Case 1:20-cv-01127-JMF Document 123 Filed 10/09/20 Page 2 of 3




concerning the TTP Ban on September 30, CBP Deputy Commissioner Robert Perez represented
that by denying DMV data access to CBP, New York’s Green Light Law continues to have
unique operational impacts on CBP. See Examining DHS’ Management of Trusted Traveler
Programs, video at 52:30, HOUSE COMM. ON HOMELAND SEC. (Sept. 30, 2020),
https://homeland.house.gov/examining-dhs-management-of-trusted-traveler-programs. That
Defendants continue to traffic in the same mistruths they used to support the TTP Ban serves
only to underscore why the voluntary cessation doctrine applies here.

“These cases also remain live for the separate reason that Plaintiffs may be entitled to additional
relief for Defendants’ imposition and maintenance of a ban that they have now conceded was
without factual foundation.” ECF No. 91 at 2. The parties’ submissions regarding Defendants’
misrepresentations in this litigation remain pending before this Court, and potentially bear on
further relief that the Court may award to Plaintiffs in the form of sanctions. See Knox v. Serv.
Employees Int’l Union, Local 1000, 567 U.S. 298, 307–08 (2012) (“A case becomes moot only
when it is impossible for a court to grant any effectual relief whatever to the prevailing party. As
long as the parties have a concrete interest, however small, in the outcome of the litigation, the
case is not moot.”) (emphasis added) (internal quotation marks, citations, and alteration
omitted)).

Finally, even Defendants do not contend that the remedial efforts described in yesterday’s letter
have fully erased the “lingering operational effects” on Plaintiffs of the TTP Ban. ECF No. 94 at
2. Nor could they, given that the letter itself provides an example of precisely such a lingering
operational effect. See ECF No. 121 at 1 n.2 (describing 50 TTP applicants whose applications
were “likely” submitted in hard copy and have not been restored to the TTP portal). This
example alone suffices to clarify that lingering operational effects remain as a result of the TTP
Ban, CBP’s efforts to remedy Defendants’ unlawful conduct notwithstanding.

For the foregoing reasons, the developments described in Defendants’ letter to the Court
yesterday evening do not change the fact that these cases remain live and the litigation should
proceed.

Respectfully submitted,


NEW YORK CIVIL LIBERTIES UNION FOUNDATION

Antony P. F. Gemmell
Antony P. F. Gemmell
Molly K. Biklen
Jordan Laris Cohen
Jessica Perry
125 Broad Street, 19th Floor
New York, New York 10004
212-607-3300
agemmell@ncylu.org




                                                 2
         Case 1:20-cv-01127-JMF Document 123 Filed 10/09/20 Page 3 of 3




Attorneys for Plaintiffs in 20 Civ. 1142


LETITIA JAMES
Attorney General of the State of New York

/s/ Daniela L. Nogueira
Daniela L. Nogueira, Assistant Attorney General
Matthew Colangelo, Chief Counsel for Federal Initiatives
Elena Goldstein, Deputy Chief, Civil Rights Bureau
Office of the New York State Attorney General
28 Liberty Street
New York, NY 10005
Phone: (212) 416-6057
matthew.colangelo@ag.ny.gov

Attorneys for Plaintiff in 20 Civ. 1127




                                              3
